DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed January 4th 2021. Claims 3 and 4 have been cancelled without prejudice. Claims 7, 9-10, 12-18, 21, 23-24, and 27 are withdrawn from consideration and claims 1, 5-6, 8, 19-20, 22, 26, and 28 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 19, 20, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (USPG-Pub 2005/0030461; hereafter “Ono”) in view of Sakai et al. (USPG-Pub 2014/0071387; hereafter “Sakai”), Sato et al. (USPG-Pub 2013/0038830; hereafter “Sato”), and Park et al. (USPG-Pub 2013/0314658; hereafter “Park”).

a gate line (GL) and a data line (DL) disposed on an insulation substrate (SUB1);
a first passivation layer (PSV1) disposed on the gate line and the data line;
a pixel electrode (PX) connected to the gate line and the data line (via TFT, par 200, Fig 29), disposed on the first passivation layer (PSV1; Fig 28); 
a common electrode (CT) disposed on the first passivation layer (Fig 28), and
the data line supplies a data voltage to the pixel electrode (pars 86 and 94).
Ono does not disclose a compensation voltage line disposed on the insulation substrate; the first passivation layer is disposed on the compensation voltage line;
a compensation electrode connected to the compensation voltage line, disposed on the first passivation layer; 
wherein the compensation electrode is disposed on a same layer with the pixel electrode, 
wherein the compensation voltage line is formed from a same layer as the data line, 
wherein the compensation voltage line extends parallel to the data line and is positioned between two adjacent data lines,
wherein the compensation voltage line supplies a compensation voltage to the compensation electrode, 
wherein the compensation electrode comprises a first portion that overlaps the data line, a second portion that overlaps the compensation voltage line and is spaced from the first portion, and a transversal portion that overlaps the gate line and connects 
wherein the transversal portion is disposed between the first portion and the second portion, and 
wherein a polarity of the compensation voltage is opposite to a polarity of the data voltage.
Sakai teaches a liquid crystal display (Figs 3 and 4) including a compensation voltage line (222) disposed on an insulation substrate (22), a first passivation layer (225) is disposed on the compensation voltage line, a compensation electrode (S) connected to the compensation voltage line (via C1) and disposed on the first passivation layer (225), wherein the compensation electrode overlaps a data line (224, see Figs 3 and 4) such that it’s placed between the data line and an overlapping common electrode (227), and wherein the compensation voltage line supplies a compensation voltage to the compensation electrode (par 56).
Sato teaches a liquid crystal display (Figs 1-4) including a compensation electrode (SE, Figs 2 and 4) disposed on a same layer (12, Fig 4) with a pixel electrode (PE, Figs 2 and 4), wherein the compensation electrode comprises a first portion that overlaps a data line (S, Figs 2 and 4), a second portion spaced from the first portion (overlapping neighboring data line S, Fig 2), and a transversal portion that overlaps the gate line (G, Fig 2) and connects the first portion and the second portion, wherein the transversal portion is wider than a width of the gate line (see Fig 2, par 31), wherein the transversal portion is disposed between the first portion and the second portion (see Fig 2).

Ono as modified does not teach that the compensation voltage line is formed from a same layer as the data line, wherein the compensation voltage line extends parallel to the data line and is positioned between two adjacent data lines, and the second portion overlaps the compensation voltage line.
Park teaches a liquid crystal display pixel configuration (Figs 2 and 3) including alternating data lines (171) and voltage lines (131) formed from a same layer (par 48, claim 7), and the necessary structure to connect the voltage line to an electrode (270) separated from the voltage line by a first passivation layer (180); wherein the voltage lines (131) extend parallel to the data lines (171) and each voltage line (131) is positioned between two adjacent data lines (171, see Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display of Ono to form the compensation voltage line from a same layer as the data line such that the 
It is noted that the limitation, “wherein a polarity of the compensation voltage is opposite to a polarity of the data voltage” is functional in nature. Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, whether or not a voltage has a positive or negative polarity is relative to a reference voltage. The limitation can be satisfied by selecting a reference voltage between that of the compensation voltage and the data voltage. The structure of Ono as modified includes the necessary structure to drive the data line and compensation voltage line with different voltages, therefore an appropriate reference voltage can be chosen and the limitation is met. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select appropriate voltages for the compensation voltage and the data voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is noted that the limitation “the compensation voltage line is formed from a same layer as the data line” is a product-by-process limitations.  Even though product-

In regard to claim 5, Ono as modified discloses that the data line includes a plurality of data lines (DL, Fig 27), and the compensation electrode overlaps at least some of the plurality of data lines (as taught by Sakai Fig 4 in the combination above).

In regard to claim 6, Ono as modified discloses that the common electrode (CT) overlaps the data line (DL, see Fig 28), and the common electrode overlaps the compensation electrode (as taught by Sakai Fig 4 in the combination above).

In regard to claim 8, Ono as modified discloses a second passivation layer (PSV2) disposed on the pixel electrode (PX) and the compensation electrode (as taught by Sakai Fig 4 in the combination above; S), and under the common electrode (CT).

Park teaches an array substrate including a passivation layer (par 62) which has a dual layer structure wherein the upper layer is an organic insulating layer and the lower layer is an inorganic insulating layer (par 62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first passivation layer of Ono with the dual layered passivation layer of Park since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. This structure satisfies the claim, as the lower layer of inorganic insulating material could itself be considered the first passivation layer, and the upper layer of organic material would be disposed between the first passivation layer and the second passivation layer.

In regard to claim 19, Ono as modified discloses that the data line includes a plurality of data lines (DL, Fig 27), and the compensation electrode overlaps at least some of the plurality of data lines (as taught by Sakai Fig 4 in the combination above).

In regard to claim 20, Ono as modified discloses that the common electrode (CT) overlaps the data line (DL, see Fig 28), and the common electrode overlaps the compensation electrode (as taught by Sakai Fig 4 in the combination above).

PSV2) disposed on the pixel electrode (PX) and the compensation electrode (as taught by Sakai Fig 4 in the combination above; S), and under the common electrode (CT).
Ono as modified does not teach an organic layer disposed between the first passivation layer and the second passivation layer.
Park teaches an array substrate including a passivation layer (par 62) which has a dual layer structure wherein the upper layer is an organic insulating layer and the lower layer is an inorganic insulating layer (par 62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first passivation layer of Ono with the dual layered passivation layer of Park since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. This structure satisfies the claim, as the lower layer of inorganic insulating material could itself be considered the first passivation layer, and the upper layer of organic material would be disposed between the first passivation layer and the second passivation layer.

In regard to claim 26, Ono as modified discloses that the common electrode (CT) overlaps the data line (DL, see Fig 28), and the common electrode overlaps the compensation electrode (as taught by Sakai Fig 4 in the combination above).

In regard to claim 28, Ono as modified discloses a second passivation layer (PSV2) disposed on the pixel electrode (PX) and the compensation electrode (as taught S), and under the common electrode (CT).
Ono as modified does not teach an organic layer disposed between the first passivation layer and the second passivation layer.
Park teaches an array substrate including a passivation layer (par 62) which has a dual layer structure wherein the upper layer is an organic insulating layer and the lower layer is an inorganic insulating layer (par 62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first passivation layer of Ono with the dual layered passivation layer of Park since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. This structure satisfies the claim, as the lower layer of inorganic insulating material could itself be considered the first passivation layer, and the upper layer of organic material would be disposed between the first passivation layer and the second passivation layer.

Response to Arguments
Applicant's arguments filed January 4th 2021 have been fully considered but they are not persuasive. In response to applicant's argument that none of the references solely teaches all of the limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK D TEETS whose telephone number is (571)270-7641.  The examiner can normally be reached on Monday and Tuesday, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D TEETS/           Examiner, Art Unit 2871      

/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871